DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response filed on June 9, 2022. Claims 1-22 are presently pending and are presented for examination. 	

Response to Amendments
In response to Applicant’s Amendments dated June 9, 2022, Examiner withdraws the previous drawing objections; withdraws the previous claim objections; withdraws the previous rejections under 35 U.S.C. 112(b); withdraws the previous rejections under 35 U.S.C. 101; and withdraws the previous prior art rejections.

Response to Arguments
Applicant’s arguments, dated June 9, 2022, with respect to claims 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1, 11, and 18 are objected to because of the following informalities:  
Claim 1 recites the vehicle should be increased wherein and should include a comma before “wherein”; and
Each of claims 1, 11, and 18 recites and in response, instructing. A period should be added before “response.”
Appropriate action is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9, 11-12, 16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0355172 (hereinafter, “Park”; newly of record).

Regarding claim 1, Park discloses a method of determining when to increase an amount electrical energy available to a vehicle (see at least Fig. 1-4 and [0053]), the method comprising: 
setting at least one parameter for a function describing a reference state of charge as a function of distance traveled, wherein the reference state of charge represents a state of charge of the vehicle at which the amount of electrical energy available to the vehicle should be increased (see at least Fig. 3, [0009], [0056], and [0059]; one parameter may be the current distance until charge (DUC) after beginning the trip which is a reference state of charge which takes into account the distance traveled. The reference SOC may be a state of charge at which the vehicle must be switched into charge sustaining mode in which the electric energy must be supplemented with an engine start based on an insufficient level of electrical energy (i.e., when the amount of electrical energy available to the vehicle should be increased)) wherein setting the at least one parameter causes different trips of the same vehicle to use different functions for the reference state of charge (see at least Fig. 3 and [0013]-[0014]; an initial DUC is set after each charge of the vehicle (i.e., before each trip) and is then used as the starting DUC for the current DUC which changes based on distance traveled); and
during a trip:
using the at least one parameter set for the function and a distance traveled during the trip to determine a value for the reference state of charge (see at least [0056]-[0060]; the current DTE is a function of the state of charge which is compared to the current DUC to determine whether the state of charge is such that additional power is needed); and 
determining that a current state of charge of the vehicle is equal to or less than the reference state of charge and in response, instructing an internal combustion engine to state or sending a notification to recharge the vehicle using an external sensor (see at least Fig. 3, [0006], and [0056]-[0060]; the current DTE is a function of the state of charge which is compared to the current DUC to determine whether the state of charge is such that additional power is needed and then starts the engine if the DUC is equal or less than the DTE. The DTE is considered the reference state of charge. Examiner notes that the reference defines a different reference state of charge in addition to the DTE which Examiner is not relying on for purposes of disclosing the present claims).


Regarding claim 2, Park discloses all of the limitations of claim 1. Additionally, Park discloses wherein the setting the at least one parameter comprises setting the at least one parameter before a trip to form at least one modified parameter and using the at least one modified parameter for an entirety of the trip (see at least Fig. 3 and [0013]-[0014]; the DUC is set after charging (i.e., before a trip) and is used throughout the trip by updating the value based on the travel distance).

Regarding claim 6, Park discloses all of the limitations of claim 1. Additionally, Park discloses wherein the setting the at least one parameter comprises modifying the at least one parameter during the trip (see at least Fig. 3 and [0054]; the DUC is modified based on the travel distance (i.e., modified during the trip)).

Regarding claim 9, Park discloses all of the limitations of claim 1. Additionally, Park renders obvious wherein the vehicle is a range extended hybrid electric vehicle (see at least [0044]). 

Regarding claim 11, Park discloses a computer system comprising  (see at least [0039]): 
a communication interface receiving trip information from a vehicle for a time period  (see at least [0048]; for example, for the duration of a route or part of a route); 
a processor, receiving the trip information from the communication interface and performing steps comprising  (see at least [0039] and [0048]): 
using the trip information for the time period to change how a reference state of charge is determined from a distance traveled during a trip, wherein the reference state of charge represents a state of charge of the vehicle at which an amount of electrical energy available to the vehicle should be increased (see at least Fig. 3, [0009], [0056], and [0059]; one parameter may be the current distance until charge (DUC) after beginning the trip which is a reference state of charge which takes into account the distance traveled. The reference SOC may be a state of charge at which the vehicle must be switched into charge sustaining mode in which the electric energy must be supplemented with an engine start based on an insufficient level of electrical energy (i.e., when the amount of electrical energy available to the vehicle should be increased)); and
providing to a processor in a vehicle an indication of how the reference state of charge is to be determined from the distance traveled so as to cause the processor to: 
determine the reference state of charge from the distance traveled during the trip (see at least [0056]-[0060]; the current DTE is a function of the state of charge which is compared to the current DUC to determine whether the state of charge is such that additional power is needed); and 
determine that a current state of charge of the vehicle is equal to or less than the reference state of charge and in response, instructing an internal combustion engine to start or sending a notification to recharge the vehicle using an external charger (see at least Fig. 3, [0006], and [0056]-[0060]; the current DTE is a function of the state of charge which is compared to the current DUC to determine whether the state of charge is such that additional power is needed and then starts the engine if the DUC is equal or less than the DTE. The DTE is considered the reference state of charge. Examiner notes that the reference defines a different reference state of charge in addition to the DTE which Examiner is not relying on for purposes of disclosing the present claims).

Regarding claim 12, Park discloses all of the limitations of claim 11. Additionally, Park discloses wherein the time period covers the entirety of a previous trip  (see at least Fig. 3 and [0013]-[0014]; the DUC is set after charging (i.e., before a trip) and is used throughout the entire trip (i.e., the entire duration) by updating the value based on the travel distance).

Regarding claim 16, Park discloses all of the limitations of claim 11. Additionally, Park discloses wherein the time period covers less than all of a trip in progress (see at least Fig. 3 and [0054]-[0060]; the time period may be considered the time the DUC is determined relative to the driven distance along a route).

Regarding claim 18, Park discloses a computing device comprising (see at least [0037]-[0039]): 
a memory storing trip information for a vehicle (see at least [0037]-[0039]); 
a processor executing instructions to perform steps comprising (see at least [0037]-[0039]): 
using at least some of the trip information to alter a function used to determine a reference state of charge from a distance traveled during a trip, wherein the reference state of charge represents a state of charge of the vehicle at which an amount of electrical energy available to the vehicle should be increased and wherein the reference state of charge changes during a vehicle trip (see at least Fig. 3, [0009], [0056], and [0059]; one parameter may be the current distance until charge (DUC) after beginning the trip which is a reference state of charge which takes into account the distance traveled. The reference SOC may be a state of charge at which the vehicle must be switched into charge sustaining mode in which the electric energy must be supplemented with an engine start based on an insufficient level of electrical energy (i.e., when the amount of electrical energy available to the vehicle should be increased)); 
using the altered function to determine the reference state of charge from the distance traveled (see at least Fig. 3 and [0013]-[0014]; an initial DUC is set after each charge of the vehicle (i.e., before each trip) and is then used as the starting DUC for the current DUC which changes based on distance traveled);
determining that a current state of charge of the vehicle is equal to or less than the reference state of charge and in response, instructing an internal combustion engine to start or sending a notification to recharge the vehicle using an external charger (see at least Fig. 3, [0006], and [0056]-[0060]; the current DTE is a function of the state of charge which is compared to the current DUC to determine whether the state of charge is such that additional power is needed and then starts the engine if the DUC is equal or less than the DTE. The DTE is considered the reference state of charge. Examiner notes that the reference defines a different reference state of charge in addition to the DTE which Examiner is not relying on for purposes of disclosing the present claims).

Regarding claim 21, Park discloses all of the limitations of claim 18. Additionally, Park discloses wherein the trip information comprises trip information for a current trip (see at least [0056]; the distance traveled is considered trip information of the current trip).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Park as applied to claim 7 above.
Regarding claim 10, Park discloses all of the limitations of claim 9. Additionally, Park renders obvious wherein the vehicle is an all-electric vehicle.
While Park does not explicitly teach that the vehicle is an all-electric vehicle, Park does disclose that the vehicle may be a hybrid electric vehicle; see Park at [0044]. One of ordinary skill in the art, before the time of filing, would have recognized that vehicle an all-electric vehicle would have been a well-known obvious variant of a standard hybrid electric vehicle.

Claims 3-5, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claims 1, 7, and 11 above in view of U.S. Pub. No. 2012/0290159 (hereinafter, “McGee”; newly of record).

Regarding claim 3, Park discloses all of the limitations of claim 2. However, Park does not explicitly teach wherein the setting the at least one parameter before a trip comprises setting the at least one parameter based on a prior model created at least in part from past trips of the vehicle.
McGee, in the same field of endeavor, teaches wherein the setting the at least one parameter before a trip comprises setting the at least one parameter based on a prior model created at least in part from past trips of the vehicle (see at least [0054]; the DUC (i.e., the at least one parameter) is estimated using historical data from past trips of the vehicle).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Regarding claim 4, Park discloses and McGee teaches all of the limitations of claim 3. Additionally, McGee, in the same field of endeavor, teaches wherein the prior model is created at least in part from a respective best value for each of the at least one parameters determined for a most recent past trip of the vehicle, wherein the respective best value for each of the at least one parameters results in the least amount of electrical energy being made available to the vehicle while preventing the state of charge from crossing below a threshold during the most recent past trip (see at least [0050]; the most recent trip is used to update the historical database which is then used to improve the values of all of the input parameters such that the DUC is as precise as possible (i.e., does not go below a lowest charge) which results in the state of charge not going below a threshold greater than zero).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Regarding claim 5, Park discloses and McGee teaches all of the limitations of claim 4. Additionally, McGee, in the same field of endeavor, teaches wherein the best value is determined using a vehicle model to estimate changes in the state of charge for the last trip (see at least [0050]-[0054]; the historical database is updated with new best values based on the most recent past trip and estimates changes to the state of charge via updates to the DUC).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Regarding claim 13, Park discloses all of the limitations of claim 12. However, Park does not explicitly teach wherein changing how the reference state of charge is determined comprises changing how the reference state of charge is determined based on a prior model of a parameter used to determine the reference state of charge.
McGee, in the same field of endeavor, teaches wherein changing how the reference state of charge is determined comprises changing how the reference state of charge is determined based on a prior model of a parameter used to determine the reference state of charge (see at least [0054]; the DUC (i.e., the at least one parameter) is estimated using historical data from past trips of the vehicle which is used to determine a reference state of charge).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Regarding claim 14, Park discloses and McGee teaches all of the limitations of claim 13. Additionally, McGee, in the same field of endeavor, teaches wherein the prior model is created at least in part from a best value for the parameter determined for a last trip of the vehicle, wherein the best value results in the least amount of electrical energy being made available to the vehicle while preventing the state of charge from crossing below a threshold during the last trip (see at least [0050]; the most recent trip is used to update the historical database which is then used to improve the values of all of the input parameters such that the DUC is as precise as possible (i.e., does not go below a lowest charge) which results in the state of charge not going below a threshold greater than zero).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Regarding claim 15, Park discloses and McGee teaches all of the limitations of claim 14. Additionally, McGee, in the same field of endeavor, teaches wherein the best value is determined using a vehicle model to estimate changes in the state of charge for the last trip (see at least [0050]; the most recent trip is used to update the historical database which is then used to improve the values of all of the input parameters such that the DUC is as precise as possible (i.e., does not go below a lowest charge) which results in the state of charge not going below a threshold greater than zero).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Regarding claim 19, Park discloses all of the limitations of claim 18. However, Park does not explicitly teach wherein the trip information used to alter the function comprises trip information for an entirety of a latest trip.
McGee, in the same field of endeavor, teaches wherein the trip information used to alter the function comprises trip information for an entirety of a latest trip (see at least Fig. 3 and [0013]-[0014]; the DUC is set after charging (i.e., before a trip) and is used throughout the entire trip (i.e., the entire duration) by updating the value based on the travel distance which may include the entire trip. Examiner is interpreting “latest trip” to be the current trip).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Regarding claim 20, Park discloses and McGee teaches all of the limitations of claim 19. Additionally, McGee, in the same field of endeavor, teaches wherein the trip information is used to alter a prior probability distribution and the prior probability distribution is used to alter the function (see at least [0054]; the DUC (i.e., the at least one parameter) is estimated using historical data from past trips of the vehicle which is used to determine a reference state of charge based at least on probability distributions of past data for purposes of updating the DUC function).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 

Claims 8, 7, 17, and 22 are rejected under 35 U.S.C. 103 as being obvious over Park as applied to claims 1, 7, and 11 above in view of McGee.

Regarding claim 7, Park discloses all of the limitations of claim 6. However, Park does not explicitly teach wherein the setting the at least one parameter comprises using a neural network to select a change in the at least one parameter based on a state of the vehicle.
McGee, in the same field of endeavor, teaches and/or renders obvious wherein the setting the at least one parameter comprises using a neural network to select a change in the at least one parameter based on a state of the vehicle (see at least [0029]; a neural network is considered an obvious variant to the Markov Chain transition probability model).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 
McGee does not explicitly teach a neural network. However, McGee does teach creating a Markov Chain transition probability model which is well-known to one of ordinary skill in the art to be an obvious alternative to a neural network for the same type of purpose. Therefore, it would have been obvious to substitute the model type disclosed by McGee for a neural network.

Regarding claim 8, Park discloses and McGee teaches and/or renders obvious all of the limitations of claim 7. Additionally, McGee renders obvious wherein the neural network is trained using reinforcement learning.
McGee does not explicitly teach a neural network. However, McGee does teach creating a Markov Chain transition probability model which is well-known to one of ordinary skill in the art to be an obvious alternative to a neural network for the same type of purpose. Therefore, it would have been obvious to substitute the model type disclosed by McGee for a neural network.
Additionally, while McGee does not explicitly teach that the neural network is trained using reinforcement learning, it would have been obvious for one of ordinary skill in the art, before the time of filing, to try training the neural network using reinforcement learning, because reinforcement learning is one of a few finite means of training a neural network, so it would be obvious to try such a training method.

Regarding claim 17, Park discloses all of the limitations of claim 16. However, Park does not explicitly teach wherein using the trip information for the time period to change how the reference state of charge is determined comprises using the trip information to identify a state and applying the state to a neural network to obtain the change in how the reference state of charge is determined.
McGee, in the same field of endeavor, teaches and/or renders obvious wherein using the trip information for the time period to change how the reference state of charge is determined comprises using the trip information to identify a state and applying the state to a neural network to obtain the change in how the reference state of charge is determined (see at least [0029] and [0050]-[0054]; the historical database is updated with new best values based on the most recent past trip and estimates changes to the state of charge via updates to the DUC, and a neural network is considered an obvious variant to the Markov Chain transition probability model).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 
Additionally, McGee does not explicitly teach a neural network. However, McGee does teach creating a Markov Chain transition probability model which is well-known to one of ordinary skill in the art to be an obvious alternative to a neural network for the same type of purpose. Therefore, it would have been obvious to substitute the model type disclosed by McGee for a neural network.

Regarding claim 22, Park discloses all of the limitations of claim 21. However, Park does not explicitly teach wherein altering the function comprises determining a state from the trip information and applying the state to a neural network to determine how to alter the function.
McGee, in the same field of endeavor, teaches and/or renders obvious wherein altering the function comprises determining a state from the trip information and applying the state to a neural network to determine how to alter the function (see at least [0029] and [0050]-[0054]; the historical database is updated with new best values based on the most recent past trip and estimates changes to the state of charge via updates to the DUC, and a neural network is considered an obvious variant to the Markov Chain transition probability model).
One of ordinary skill in the art, before the time of filing, would have been motivated to combine the disclosure of Park with the teachings of McGee in order to further define how the DUC is obtained and can further be used; see at least McGee at [0012] and the publication generally. 
Additionally, McGee does not explicitly teach a neural network. However, McGee does teach creating a Markov Chain transition probability model which is well-known to one of ordinary skill in the art to be an obvious alternative to a neural network for the same type of purpose. Therefore, it would have been obvious to substitute the model type disclosed by McGee for a neural network.

Additional Relevant Art—Previously of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2016/0200314 which relates to interpreting various charge/energy related parameters to determine the optimal charge use efficiency for an electric vehicle.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663